t c summary opinion united_states tax_court todd d bailey jr and pamela j bailey petitioners v commissioner of internal revenue respondent docket no 28706-09s filed date kurt c swainston for petitioners eugene kim for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after stipulation the sole issue for decision is whether for petitioners are entitled to deduct a net_loss of dollar_figure from two single-family rental properties that they owned background i general background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time the petition was filed petitioner husband worked as an emergency physician during his income and deductions are not at issue except to the extent that his earnings_of dollar_figure caused the couple to encounter an itemized_deduction phaseout with respect to their federal_income_tax return during petitioner wife petitioner did not earn a salary instead she operated three rental properties that the couple owned jointly petitioner’s father was a builder her mother worked with her father as a bookkeeper and an interior decorator this upbringing gave petitioner an eye for the housing market and experience with building codes architectural plans and subcontractors beginning around and using mortgage financing and joint funds with petitioner husband petitioner continuously was in the market to purchase property with potential for either resale or conversion into income- producing property following this pattern during petitioner negotiated the purchase of a fourth single-family rental property and researched a number of other potential single-family rental property acquisitions below is a detailed description of petitioner’s rental_real_estate_activities for petitioner husband did not participate in the rental activities during the year ii petitioner’s rental_real_estate_activities for a the inn on alisal road description of the property one of petitioners’ rental properties was on alisal road about or miles from the couple’s home they purchased the property in the structures consisted of a big_number square- foot two-bedroom 4-bath no tub front house built in or and a smaller back unit that had been converted from a one-car garage into a separate residential dwelling petitioner named this combined property the inn on alisal road inn as the name indicates petitioner furnished the two units and offered them together or separately for short-term rent to overnight lodgers usually for about days at a time petitioner provided a coffeemaker and coffee but guests were responsible for their own meals typical guests were repeat customers most often couples or small groups who were in town for a wedding or other special occasion petitioner rented the inn for nights in with no guests in january and february june was the most active month with guests on nights petitioner usually charged dollar_figure or dollar_figure per night she did not record the guest names in a bookkeeping journal she maintained in which she listed her receipts for the inn by date for petitioner’s activities petitioner did not employ a management company instead she operated the inn herself petitioner’s onsite tasks included meeting potential guests and cleaning the interior dusting vacuuming washing sheets ironing and running water to maintain the plumbing during periods when the inn was inactive petitioner also maintained the exterior including gardening hand watering the roses caring for a plum tree and two cherry trees inspecting the water drip irrigation system taking out trash reviewing the work of a lawn service and periodically cleaning leaves out of the gutters on average during for the two units combined petitioner spent hours per week on the interior and exterior maintenance of the inn for a total of hours for the year petitioner also worked offsite with respect to the inn she would deposit guest payments at her bank she received telephone calls inquiring about the inn and calls for reservations she paid bills and reconciled the bank account on occasion she would wash and iron the inn’s linens in her large-capacity washer and dryer at home she went to hardware and home improvement stores to buy replacement items such as light bulbs a new showerhead and a new telephone on average she spent hour sec_1for reasons explained in the discussion section below the number of hours petitioner spent on her rental property activities is an important factor in the outcome of this case petitioner did not maintain a log for the regulations do not allow a postevent ballpark guesstimate hill v commissioner tcmemo_2010_200 carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 a log is not required however and an individual may establish the extent of participation in an activity by any reasonable means hill v commissioner supra sec_1_469-5t temporary income_tax regs fed reg date in support of petitioner’s testimony the court received into evidence lease agreements mortgage and closing agreements attorney time records litigation documents copies of correspondence rental car and airline receipts third-party confirmation from a real_estate agent photographs and other corroborating documents respondent did not challenge the time estimates for particular tasks accordingly we base our findings for hours on this evidence which was credible even seemingly understated at points but bearing against petitioner for inexactitudes of her own making see 39_f2d_540 2d cir per month offsite related to the inn for a total of hours for the year petitioner spent hours during the year refinancing the property she secured a variable-rate equity loan of dollar_figure initially pincite percent she used the proceeds in main part to extinguish a 10-percent fixed rate seller-financed mortgage summary of time spent below is a summary of petitioner’s hours with respect to the inn activity interior and exterior maintenance offsite supply purchases and banking refinancing the mortgage total for the inn profitability hours for the year petitioner incurred a net_loss on the inn of dollar_figure the loss consisted of dollar_figure in guest receipts offset by dollar_figure in expenses interest payments on first and second mortgages depreciation and property taxes were her largest expenses b the second street property description of the property a second of petitioners’ rental properties was on second street second street property about two blocks from the inn petitioners purchased the property in for dollar_figure similar to the inn the property included two structures the front unit was a big_number square-foot three-bedroom home with baths the back unit was a one-car garage that petitioner converted in into a small residence with a three-quarter bath and a kitchenette petitioner’s activities as with the inn petitioner managed the second street property personally and did not employ a management company in contrast to the short-term guests at the inn petitioner sought year-to-year tenants for the second street units a both units because petitioner sought long-term tenants she did not have interior duties at the second street property to the extent she had with the inn her exterior responsibilities however were similar including testing the water drip irrigation system gardening caring for an apricot tree and a large oak tree and reviewing the work of a lawn service she spent hours a week on exterior maintenance for a total of hours for the year petitioner had routine offsite financial recordkeeping duties similar to those with the inn she would spend hours a month depositing the monthly rent payment at her bank paying bills from her home and reconciling the bank account for a total of hours for the year b back dwelling during petitioner rented the back unit for dollar_figure per month her tenant had continued the lease from but did not renew in after a sewer backup problem petitioner spent a total of hours during the year overseeing a plumbing contractor to correct the problem and cleaning the unit within months petitioner was able to find a new tenant for the same dollar_figure monthly rent she spent hours during searching for the new tenant showing the unit and executing the new lease agreement c front dwelling unusual circumstances with respect to the front unit caused petitioner to spend extra time with respect to the second street property during by late petitioner’s tenants in the front house noticed a mildew problem the tenants moved out they turned out to be petitioner’s last tenants in the front unit as petitioner began stripping away layers of linoleum to determine the extent of the mildew problem she discovered that black mold was present throughout the entire underpinning of the home by the end of petitioner was at wits’ end she eventually discovered that an earlier inspector had determined that the home has insufficient subvents in addition a prior owner built an addition that blocked some of the existing subvents further the el nino storm of soaked the carpets flooring and walls compounding the problem the toxic mold infestation was so bad that petitioner was unable to provide a warranty of habitability to any prospective tenant in petitioners engaged an attorney to sue the prior owner and the owner’s son-in-law the son-in-law served as the agent for the seller his mother-in-law and for the buyer petitioners petitioners claimed in main part that the prior owner and the son-in-law knew about the mold problem and did not tell them petitioners also named as defendants a business that performed the home inspection for their purchase and a pest control contractor that petitioner paid annually to inspect the home for termites during petitioner learned that even if they won the case they might not be able to collect the judgment if the defendants did not have sufficient assets petitioner hired a private investigator to search for assets during petitioner spent hours conducting internet research to assist the private investigator petitioner paid her attorney dollar_figure during for his work on the lawsuit during the year petitioner spent hours periodically discussing the litigation with the attorney and reviewing documents that he sent to her she also spent hours coordinating with the attorney to determine whether the homeowner’s policy covered any part of the loss the insurance_company denied coverage in the pest control contractor settled its liability for dollar_figure the home inspection business also settled but the settlement amount is not in the record following a nonjury trial in date the superior court of the state of california county of santa barbara awarded petitioners dollar_figure in damages from the prior owner for breach of contract and the same amount in damages from the prior owner’s son-in-law for professional negligence in addition the court awarded petitioners recovery_of attorney’s fees and costs petitioner spent further time in on other activities related to the front unit first because the home was vacant she would spend an hour per week in the interior cleaning dusting and in maintaining the plumbing for a total of hours for the year second she spent hours in planning how she would renovate the home after she received the litigation proceeds and after contractors finished gutting the interior to remove the mold and to install proper venting she met with representatives of the town’s building department and she drafted plans to redesign the interior for example she decided to remove a wall between the kitchen and the dining room to create an open floor_plan third petitioner spent hours during the year driving to hardware and paint stores to buy supplies and working with movers to bring items from storage to the property summary of time spent the following is a summary of petitioner’s hours for with respect to her activities for the second street property combined for both units exterior maintenance offsite bill paying and banking subtotal back unit only correct and clean sewer backup search and lease for new tenant subtotal front unit only asset investigation research litigation monitoring and support insurance coverage inquiries interior maintenance renovation planning supplies purchases and movers subtotal hours hours hour sec_30 grand total for the second st property profitability petitioner incurred an operating loss of dollar_figure related to the second street property for the loss consisted of dollar_figure in rent she collected on the back unit minus dollar_figure in operating_expenses related to both units mortgage interest depreciation supplies and property taxes were the largest expenses as noted above petitioner also expended dollar_figure in for attorney’s fees related to the mold litigation for the front unit c the existing boise property description of the property the third of petitioners’ rental properties was on rose hill street boise idaho existing boise property petitioner became interested in boise because she found that she liked the area from visiting a brother living there and a great uncle who lived nearby the record is sparse about this property other than that it was a single-family home that petitioner purchased in an earlier year and which one tenant or family rented for all of petitioner’s activities petitioner operated the existing boise property directly and did not employ a management company for petitioner’s duties consisted solely of spending hours per month for a total of hours for the year depositing to her bank account the monthly rent check she received by mail paying from her home occasional bills such as the annual water bill and a one-time special sewer connection charge and reconciling the bank account no extraordinary events occurred during that required additional time summary of time spent activity bill paying and banking total for existing boise property profitability hour sec_24 petitioner earned a profit of dollar_figure related to the existing boise property for the profit consisted of dollar_figure in rent she received minus dollar_figure in expenses mortgage interest property taxes and depreciation were the largest expenses d new acquisition in boise description of property on date petitioner paid dollar_figure to acquire another one-story single-family home in boise on a 4-acre lot also located on rose hill drive new acquisition in boise she financed the purchase with a dollar_figure mortgage and joint funds the house built in is a darling home with a wood burning fireplace crown molding and a brick exterior made with clinker bricks the main floor contains two bedrooms one bathroom and a small kitchen prior owners had converted the basement into an apartment for a person who took care of the owner petitioner did not begin renting the home to tenants in petitioner’s activities petitioner first found the new acquisition in boise in date on the internet she researched the property online before contacting the seller’s real_estate agent after a week of telephone discussions and emails with the agent petitioner made a formal offer for the property her total time through extending the offer was hours the weeks from her escrow deposit to closing was unusually time consuming for petitioner because she had not previously purchased a home from a short_sale petitioner’s questions about zoning and the purchase difficulties caused her to speak weekly with the selling realtor these discussions totaled hours per week for a sum of hours over the 20-week escrow period petitioner also made numerous calls to representatives of the seller’s bank which was controlling the sale in addition petitioner spoke a number of times with a boise representative of her own bank regarding mortgage terms her discussions with bankers totaled hours during the year petitioner flew round trip to boise on date for a walkthrough inspection of the house before closing she left her home around a m drove to the los angeles airport lax flew to boise rented a car completed the inspection returned to the boise airport dropped off the rental car flew back to lax and arrived at about p m at the lax parking lot she drove to her parents’ home nearby for the night returning to her own home the next morning in combination with making airline and rental car reservations petitioner devoted hours to inspecting the new acquisition in boise petitioner also spent hours related to the closing_agreement and to planning future remodeling of the property summary of time spent activity pre-offer research emails and calls discussions with realtor during escrow discussions with banker round-trip to boise for walkthrough closing and renovation planning grand total for new acquisition in boise profitability hours petitioner did not have income and did not report her expenses related to the new acquisition in boise for e research of other potential acquisition sec_1 description of property petitioner researched other properties for potential acquisition in certain real_estate markets that she found promising she particularly focused on houses in boise the brentwood section of los angeles san fernando valley california santa ynez valley california and sherman oaks california petitioner’s activities petitioner conducted her research on potential acquisitions primarily over the internet she would peruse real_estate web sites during on days each week petitioner spent an hour conducting her internet research totaling hours for the year for locations nearby she would drive through the areas to assess houses and the local market her monthly research drives through neighborhoods would take hours for a total of hours for the year summary of time spent activity internet research driving investigation of neighborhoods grand total for research of other potential acquisition sec_4 profitability hours petitioner did not receive any income and did not keep records of the expenses related to her investigation of potential property purchases in iii summary of petitioner’s time with respect to all of the rental income properties for below is a summary of the time petitioner spent with respect to all of her rental income properties for activity the inn on alisal road the second street property the existing boise property the new acquisition in boise researching potential acquisitions grand total for all properties hours big_number less time spent on the inn see below total hours excluding the inn iv procedural posture petitioners engaged benadon shapiro villalobos c p a s of burbank california to prepare their federal_income_tax return although the return encompassed pages relevant here are solely two items petitioners deducted a loss of dollar_figure from the inn which they reported on schedule c profit or loss from business and petitioners deducted a loss of dollar_figure from the other two rental properties which they reported on schedule e supplemental income and loss the schedule e loss consisted of three components the dollar_figure operating loss on the second street property the dollar_figure in attorney’s fees for the second street property and the dollar_figure profit on the existing boise property petitioners did not report any income or expenses related to the new acquisition in boise or from petitioner’s general research into other potential real_estate acquisitions respondent selected petitioners’ federal_income_tax return for examination respondent allowed the dollar_figure schedule c loss for the inn in a notice_of_deficiency however respondent disallowed the dollar_figure in attorney’s fees related to the second street property determining that the fees were not a currently deductible ordinary and necessary business_expense respondent also disallowed the remaining schedule e loss of dollar_figure consisting of the dollar_figure loss on the second street property offset by the dollar_figure profit on the existing boise property respondent determined that the dollar_figure net_loss was a passive_activity_loss that was not currently deductible for the disallowances caused an increase to petitioners’ adjusted_gross_income agi which in turn caused a computational phaseout of dollar_figure of their itemized_deductions the adjustments and phaseout resulted in a federal_income_tax deficiency of dollar_figure for petitioners contested the adjustments in a petition to this court the parties stipulated that the dollar_figure in attorney’s fees was a capital_expenditure that petitioners should add to the basis of the second street property the stipulation left as the sole disputed issue whether petitioners may deduct the remaining schedule e net_loss of dollar_figure discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering supra wilson v commissioner tcmemo_2001_139 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioners therefore bear the burden_of_proof see rule a ii passive losses in general taxpayers may deduct ordinary and necessary expenses they paid_or_incurred during the year in carrying_on_a_trade_or_business and for the production_of_income sec_162 sec_212 the code however limits the deduction for losses arising from a passive_activity sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a passive_activity_loss is the excess of the aggregate losses from all passive activities for the year over the aggregate income from all passive activities for that year sec_469 a rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 a rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 iii real_estate_professional a exceptions to the general_rule there are two main exceptions to the general_rule that rental activities are per se passive activities moss v commissioner t c __ __ slip op pincite one exception applies to rental_real_estate_activities where the individual actively participates in the activity during the year sec_469 moss v commissioner supra at __ slip op pincite the maximum deductible loss under this first exception is dollar_figure sec_469 the dollar_figure loss allowance however begins to phase out when agi exceeds dollar_figure and phases out completely when agi is dollar_figure or more sec_469 moss v commissioner supra at __ slip op pincite the stipulation to capitalize the dollar_figure in attorney’s fees increased petitioners’ agi from their reported figure of dollar_figure to an amount exceeding the dollar_figure phaseout ceiling consequently the active_participation exception is not available to petitioners the other exception is the one in controversy here this second exception is available to taxpayers in real_property business real_estate professionals sec_469 rental activities of a real_estate_professional are not per se passive activities under sec_469 sec_469 moss v commissioner supra at slip op pincite sec_1_469-9 income_tax regs to qualify as a real_estate_professional a taxpayer must satisfy both of the following requirements i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 for couples filing a joint_return the requirements of the preceding sentence are satisfied if and only if either spouse separately satisfies such requirements id in other words only one spouse needs to qualify as a real_estate_professional to recharacterize an otherwise passive_activity moss v commissioner supra at slip op pincite b application of the 750-hour requirement to petitioner respondent does not dispute that petitioner satisfied the first requirement of materially participating in the activities among other qualifying factors petitioner had no other vocation during and her involvement in the properties was regular continuous and substantial see sec_469 sec_1 5t a temporary income_tax regs fed reg date therefore the only remaining issue is whether petitioner performed more than hours of services in real_property trades_or_businesses during to compute the hours the code treats each real_estate activity as a separate activity unless the taxpayer makes an election to combine some or all of the activities sec_469 hill v commissioner tcmemo_2010_200 sec_1_469-9 income_tax regs an election is binding for the year of election and for all future years in which the taxpayer qualifies sec_1_469-9 income_tax regs respondent does not contend that petitioners failed to elect to combine all of their rental properties as one activity accordingly we deem that issue conceded see moss v commissioner supra at __ slip op pincite respondent does contend however that the inn is not a real_property_trade_or_business for purposes of the 750-hour test the significance of respondent’s contention is that if petitioner can include the hours she spent on the inn then she easily satisfies the 750-hour requirement because she spent big_number hours on all of her rental activities for the year if on the other hand she cannot include the hours relating to the inn then she spent only hours on her real_estate activities see table supra p she would not satisfy the 750-hour requirement she would not qualify as a real_estate_professional the two rental properties at issue would be per se passive activities and as a result the dollar_figure net_loss would not be deductible in c the parties’ contentions petitioner points to the plain language of sec_469 and its legislative history2 to contend that congressional intent and the statute itself clearly allow her to include her hours from her activities for the inn the statute describes a real_property_trade_or_business as any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business id emphasis added by petitioner respondent counters by pointing to a regulation that provides the following exclusion an activity involving the use of tangible_property is not a rental_activity for a year if among other reasons the average period of customer use for such property is seven days or less during the year sec_1_469-1t temporary income_tax regs fed reg date the parties agree that the average period of the guests’ use of the inn in wa sec_3 days therefore respondent contends that for passive_activity purposes for petitioner must separate the hours spent on and the loss from the 2petitioner refers to h rept pincite 1993_3_cb_167 inn from her other rental_real_estate_activities hours and net_loss d the court’s prior opinion in bailey to support his position respondent points to an opinion of this court bailey v commissioner tcmemo_2001_296 no relation to petitioners which involved a similar set of facts because petitioner also focuses on the bailey opinion we detail below the facts and holding of that case in bailey the taxpayers husband and wife were licensed attorneys in the pertinent year at issue they also owned and taxpayer wife taxpayer participated in the operation of five real_estate properties at three locations the lake arrowhead property a single-family house the indian wells properties a condominium and a unit in a planned development and the elderwood properties two four-plex buildings the taxpayer also spent hours on general real_estate activities not associated with any one particular property the taxpayer rented the lake arrowhead property to customers in for periods averaging less than days the taxpayers had made a previous election to group the properties as one activity each of the properties generated a loss for the taxpayers combined them and deducted the losses on schedule e of their federal_income_tax return the commissioner determined that the taxpayer could not combine her hours on the lake arrowhead property with her hours on the other two rental properties because the rental period for the lake arrowhead property was less than the 7-day threshold of sec_1_469-1t temporary income_tax regs supra accordingly the commissioner disallowed the taxpayers’ losses from all three of their rental properties specifically with respect to disallowing the loss from the lake arrowhead property the commissioner determined that the taxpayer did not establish that she materially participated in operating the property in part because she engaged a management company to operate the property and in part because she had significant outside activities as an attorney pertinent here the commissioner also disallowed the losses on the taxpayer’s other two rental properties because the taxpayer did not establish that she expended more than hours of personal services on these other two properties including her time on general rental_real_estate_activities but excluding her time on the lake arrowhead property the taxpayer contended that she qualified as a real_estate_professional for because when she included the lake arrowhead property she met the two requirements of sec_469 namely she performed more than one-half of her personal services for the year in real_property trades_or_businesses and she performed more than hours in real_property trades_or_businesses in which she materially participated therefore according to the taxpayer she and her husband were entitled to deduct the losses from all of their rental properties because she was a real_estate_professional for the year the court sustained the commissioner’s disallowance of all of the taxpayers’ rental real_estate losses for because the taxpayer did not materially participate in the lake arrowhead property and relevant here after excluding the taxpayer’s time on the lake arrowhead property because of its short--less than days--average rental period the taxpayer did not have more than hours in personal services on the other properties to qualify as a real_estate_professional in summary the short rental period made the lake arrowhead property a trade_or_business not a rental real_estate activity e applying bailey to petitioner’s facts and circumstances petitioner distinguishes her facts and circumstances from those of the taxpayer in bailey petitioner emphasizes that she materially participated in the operation of the inn a point with which respondent agrees whereas the taxpayer in bailey did not materially participate in the operation of the lake arrowhead property from petitioner’s viewpoint her material_participation in the inn in in combination with the clear and unambiguous plain language of sec_469 requires the inclusion of the hours she spent operating the inn for purposes of the 750-hour test in other words petitioner contends that a taxpayer is entitled to include all real_property trades_or_businesses in which the taxpayer materially participated during the year for purposes of computing the hour requirement for a real_estate_professional we disagree the court in bailey addressed this exact issue in two portions of the opinion we quote extensively below from bailey to resolve any doubt the first excerpt below comes from the portion of the opinion where the court was deciding whether the taxpayer met the 750-hour test to be a real_estate_professional as follows whether petitioner qualifies as a real_estate_professional under sec_469 is based on petitioner’s activities related to the indian wells condominium indian wells unit and elderwood properties petitioners argue that the lake arrowhead property is rental real_estate that should be included in determining whether petitioner is a real_estate_professional we disagree petitioner’s activities that are related to the lake arrowhead property are disregarded for purposes of determining whether she was a real_estate_professional because the lake arrowhead property is not rental real_estate as defined in sec_1_469-9 income_tax regs sec_1_469-9 income_tax regs defines rental real_estate as any real_property used by customers or held for use by customers in a rental_activity within the meaning of sec_1_469-1t sec_1_469-1t temporary income_tax regs fed reg date states that except as otherwise provided an activity is a rental_activity for a taxable_year if during such taxable_year tangible_property held in connection with the activity is used by customers or held for use by customers see also sec_469 as provided in sec_1_469-1t temporary income_tax regs supra an activity involving the use of tangible_property is not a rental_activity for a taxable_year if for such taxable_year the average period of customer use for such property is seven days or less the average period of customer use for the lake arrowhead property was less than days during and thus the rental of the lake arrowhead property is not a rental_activity as defined in sec_1_469-1t temporary income_tax regs supra not rental real_estate under sec_1_469-9 income_tax regs and not included in the election under sec_469 to treat all interests in rental real_estate as a single rental real_estate activity see scheiner v commissioner tcmemo_1996_554 where average period of customer use less than days condominium hotel activity was not rental_activity under sec_469 and not considered a passive_activity under sec_469 mordkin v commissioner tcmemo_1996_187 accordingly petitioner’s attempt to distinguish her situation because she materially participated in operating the inn is misplaced petitioner misapprehends the significance of material_participation as noted supra p material_participation is significant for determining whether a trade_or_business is a passive_activity for example the taxpayer in bailey did not materially participate in operating the lake arrowhead property consequently because the lake arrowhead activity was not a rental_activity under sec_469 but rather a trade_or_business in which the taxpayer did not materially participate under sec_469 the lake arrowhead activity was a passive_activity and therefore the commissioner disallowed the losses as applied here as noted supra pp respondent allowed petitioner’s year schedule c loss for the inn because she materially participated in the activity during the year the above excerpt from bailey illustrates this point when a taxpayer spends time on a real_estate property that the taxpayer rents for periods averaging less than days that property is no longer a rental_activity therefore the taxpayer must exclude or disregard the time he or she spent on the property for purposes of counting hours for the 750-hour sec_469 test to be a real_estate_professional further as if in anticipation of petitioner’s contentions the court in bailey in a later portion of the opinion stated the following in discussing whether the taxpayer could separately deduct the loss on the lake arrowhead property as a schedule c business loss petitioners argue that they properly filed an election pursuant to sec_469 to treat all of their interests in rental real_estate as a single rental real_estate activity and that their activities related to the rental of their lake arrowhead property should be considered in aggregate with their other rental properties as previously explained petitioners’ argument fails because the election to treat all rental properties as one activity is limited to the purpose of determining whether a taxpayer is a real_estate_professional under sec_469 here the average period of use of the lake arrowhead property was less than days in and thus the rental of the lake arrowhead property is not a rental_activity as defined in sec_469 and is not a passive_activity under sec_469 see scheiner v commissioner supra mordkin v commissioner supra we reiterate the holding in bailey that a rental property with average use of less than days is not an activity that a taxpayer can include in computing the more than hours of services that a taxpayer needs to qualify as a real_estate_professional under sec_469 the rationale for segregating petitioner’s hours is consistent with the disparate reporting of the activities the inn activity is reported on schedule c because managing a property with a short rental period is akin to running a business the other rental_real_estate_activities are reported on schedule e as a separate and distinct activity and generally fall within the purview of sec_212 the statute’s legislative_history reinforces this rationale though not as petitioner suggests a senate_finance_committee report in explaining the then-new passive_activity_loss rules provided the following clarification a passive_activity is defined under the bill to include any rental_activity whether or not the taxpayer materially participates however operating a hotel or similar transient lodging for example where substantial services are provided is not a rental_activity s rept pincite 1986_3_cb_1 iv conclusion in summary the hours petitioner spent in on all of her rental_real_estate_activities excluding the inn are not more than the hours that sec_469 requires for petitioner to qualify as a real_estate_professional consequently these other activities are per se passive under sec_469 we therefore sustain respondent’s disallowance for of petitioners’ combined net_loss of dollar_figure from their second street property and their existing boise property we have considered all of petitioners’ contentions and arguments that are not discussed herein and we conclude they are without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule
